DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a FINAL OFFICE ACTION in response to communications received on 01/15/2021. Applicant has amended claims 1-16. Claims 1-16 are currently pending.
Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the 35 USC 112(a) rejections set forth in the previous Office Action.
Specification
The use of the terms LinkedIn and Facebook, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by their generic terminologies; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the originally filed specification fails to provide support for the identification of candidates to join the multi-user aptitude assessment and validation group. The specification merely recites the limitation in results-oriented language without providing the accompanying algorithm (steps or flowcharts) to perform the claimed functionality.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating an aptitude assessment and validation model.
	The limitation of generating an aptitude assessment and validation model is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor configured to”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “generating” in the context of the claims encompasses a group of users manually, with pen and paper, exchanging ideas and creating a model. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
	This judicial exception is not integrated into a practical application, In particular, the claim recites the additional elements of using a processor for receiving a user request, transmitting data to users, creating a group of users, utilizing user data and publishing data. The processor is recited at a high level of generality such that it amounts to no more than a generic computer component. The functions of the processor do not integrate the abstract idea into a practical application and do not impose any meaningful limits on practicing the abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a processor to process, transmit and publish data amount to no more than a generic computing component performing routine computing functions. It is noted that mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore the use of a computer to receive user requests, transmit and display data, and create user groups is incredibly well-known in the art as evidenced by US 8,024,211.
	The dependent claims are also held to be directed to an abstract idea because they, like the independent claim, they are directed to routine data processing functions and do not include additional elements that amount to more than the abstract idea.

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 
In re Specification Objection
The applicant has failed to amend the specification thus the objections to the specification have been maintained.

In re Written Description Arguments
Applicant argues that the analysis pertains to means-plus-function limitations however this is incorrect. Specifically, MPEP 2161.01(I) is directed to determining whether sufficient written description support exists for computer-implemented functional limitations, and notes that “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.” Therefore, the argument is held to be unpersuasive and the rejections are maintained.

In re 35 USC 112(b) Rejections
Applicant’s amendments are sufficient to overcome the previously set forth reactions, and the rejections have been withdrawn.



In re 35 USC 101 Rejections
Applicant’s argument directed to the use of a plurality of users is not persuasive because the claim recitation indicates that the processor is configured to generate the model based on the user input. Additionally, if the applicant intends to positively claim the plurality of users as part of the system, then the claim would additionally be rejected under 35 USC 101 for encompassing a human organism. The argument is held to be unpersuasive, and the rejections are maintained.
Applicant further argues that the collaboration of users improves the computer because it adds credibility to the model developed through the collaboration. In response this is not interpreted as an improvement to the computer system because the collaboration itself is merely a data transfer, and is not done in any manner that improves the way the computer is able to allow the collaboration, nor does it result in an improvement of the computer itself. Rather, the users merely use the generic computer in known manners in order to perform the abstract idea. The argument is not persuasive and the rejection is maintained.
Applicant argues that Cohen is not related to aptitude tests and thus cannot be used to show that the additional elements are well-understood, routine and conventional. In response, it is noted that the additional element is the use of a computer to receive user requests, transmit and display data, and create user groups is incredibly well-known in the art. The generation of the aptitude model is not interpreted as an additional element, but is rather identified as part of the abstract idea (See above). To this end, the applicant’s argument is not persuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY-DARYL FLETCHER whose telephone number is (571)270-5054.  The examiner can normally be reached on Monday -Friday (7-3).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715